                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN


 SOUTHLAND GAMING OF THE              )
 VIRGIN ISLANDS, INC.,                )
                                      )
                                      )
                 Plaintiff,           )
                                      )
 vs.                                  )                           Civil No. 2018-107
                                      )
 GOVERNMENT OF THE UNITED             )
 STATES VIRGIN ISLANDS AND            )
 GOVERNOR KENNETH E. MAPP, IN         )
 HIS OFFICIAL CAPACITY,               )
                                      )
                                      )
                 Defendants.          )
_____________________________________ )

                                  MEMORANDUM OPINION

       On March 22, 2019, the undersigned granted VIGL Operations, LLC’s motion to intervene.

[ECF 31]. On May 14, 2019, the District Court entered an Order finding that “a seminal issue that

must be determined in this case is: what understanding of the definitional and functional breadth

of the [Video Lottery Terminal] machines did the parties reasonably have at the time [Southland

Gaming of the Virgin Islands, Inc. and the Virgin Islands Lottery] entered into the VLT contract.”

Order [ECF 57] at 6. Noting that VIGL “is not a party to the Video Lottery contract,” and

reviewing several cases from the United States Court of Appeals for the Third Circuit, the District

Court ordered the undersigned to “review whether intervention by VIGL would be more

appropriate if granted at the remedial stage of the case.” Id. at 7-9.

                                     I.      BACKGROUND

       Southland filed a complaint on December 18, 2018, claiming that the Government of the

Virgin Islands and Governor Kenneth E. Mapp, in his official capacity (collectively “GVI”),
Southland v. GVI, et al.
Civil No. 2018-107
Page 2


violated the terms of its contract (the “Video Lottery Agreement”) with Southland. Comp. [ECF

1] ¶ 4. According to Southland, by later authorizing VIGL to operate slot machines on St. Thomas,

U.S. Virgin Islands under a separate contract (the “VIGL Franchise Agreement”),1 the GVI

breached the Video Lottery Agreement’s exclusivity provision, which designated Southland the

sole provider of video lottery terminals. Id. ¶¶ 1, 4.

         On February 1, 2019, VIGL moved to intervene [ECF 18], and the undersigned granted the

motion [ECF 31]. In its May 14, 2019 Order, the District Court questioned “whether VIGL’s

presence is necessary at this stage of the case where the primary issue to be determined, at its core,

is a dispute, the resolution of which, calls into question the intent of the GVI and Southland

Gaming.” [ECF 57] at 8. Thereafter, the parties submitted additional arguments and authority

addressing this issue. [ECFs 68-1, 69, 70].

                                   II.      LEGAL STANDARDS

         Under Rule 24 of the Federal Rules of Civil Procedure, a party may move for intervention

as of right or permissive intervention. Fed. R. Civ. P. 24(a)-(b). Intervention as of right is

appropriate where the movant “is given an unconditional right to intervene by a federal statute” or

“claims an interest relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the movant’s ability

to protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

24(a). The court must grant a motion for intervention as of right where “(1) the application for

intervention is timely; (2) the applicant has a sufficient interest in the litigation; (3) the interest




         1
           The VIGL Franchise Agreement grew out of the GVI’s enactment of the Virgin Islands Horse Racing
Industry Assistance Act of 2016, and Virgin Islands Act 7953. Comp. [ECF 1] at Exs. C, D, E.
Southland v. GVI, et al.
Civil No. 2018-107
Page 3


may be affected or impaired, as a practical matter by the disposition of the action; and (4) the

interest is not adequately represented by an existing party in the litigation.” Harris v. Pernsley,

820 F.2d 592, 596 (3d Cir. 1987). In the Third Circuit, whether the movant has a “cognizable legal

interest” in the litigation may require additional analysis: “[I]t is appropriate in certain cases to

conduct a two-step examination, separately evaluating whether the applicant has a right to

intervene at the merits stage and whether he or she may intervene to participate in devising the

remedy.” Brody v. Spang, 957 F. 2d 1108, 1116 (3d Cir. 1992) (citing Harris, 820 F.2d at 599)).

         Alternatively, permissive intervention is appropriate where the movant “is given a

conditional right to intervene by a federal statute” or “has a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b). Thus, a court may grant a

motion for permissive intervention where it finds that (1) the movant will contribute to the

litigation,2 (2) the movant’s interest is not already adequately represented,3 and (3) the movant’s

involvement will not unduly delay or prejudice the original parties.4

                                              III.     DISCUSSION

A.       The Parties’ Positions

         The GVI does not oppose VIGL’s immediate intervention, arguing that VIGL’s

“participation in the merits stage will contribute to a greater understanding of the issues involved

in the merits phase.” [ECF 68-1] at 6. Further, the GVI argues that while VIGL is not a party to

the contract between Southland and the GVI, because Southland seeks equitable relief that




         2
             Kitzmiller v. Dover Area Sch. Dist., 388 F. Supp. 2d 484, 486 (M.D. Pa. 2005).
         3
             Hoots v. Pennsylvania, 672 F.2d 1133, 1136 (3d Cir. 1982).
         4
             Fed. R. Civ. P. 24(b)(3).
Southland v. GVI, et al.
Civil No. 2018-107
Page 4


threatens VIGL’s franchise agreement, id. at 6, VIGL is a “necessary party at this merits stage of

the litigation,” id. at 7.

         VIGL contends that it needs immediate and continued intervention in the litigation. [ECF

69] at 1. According to VIGL, it must be permitted to intervene at the merits stage because

resolution of the “merits issues” affects VIGL’s rights. Id. In addition, VIGL contends that the

Third Circuit disfavors bifurcation, and that Third Circuit precedent establishes VIGL’s right to

intervene at both the merits and remedy stages. Id. at 4-6.

         First, VIGL suggests that one of the key issues in this case is “the ability of the Virgin

Islands Lottery to preclude the Virgin Islands Legislature and the Casino Control Commission

from passing duly enacted legislation and issuing gaming licenses to qualified entities.” Id. at 6.

According to VIGL, the instant lawsuit threatens its “legislatively created contract rights.” Id. In

addition, VIGL avers that because its interests are strictly business-related, they necessarily differ

from those of the GVI. Id.

         Next, VIGL asserts that, because the lawsuit threatens its ability to conduct business on St.

Thomas, its interests are not limited to the remedy stage. Id. at 6-8. VIGL likens its connection

to the merits issues here to that of the intervenors in Kleissler v. U.S. Forest Service, 157 F. 3d 964

(3d Cir. 1994). [ECF 69] at 7. According to VIGL, because the Kleissler plaintiffs claimed that

the Forest Service violated statutory requirements related to the approval of timber harvesting, “the

contract intervenors’ interests in harvesting timber pursuant to government contracts, an accepted

bid, or reasonable expectations of future accepted bids” were directly implicated. Id. VIGL

contends: “As in Kleissler, resolving the merits question in this case will necessarily affect VIGL’s

interests in operating the St. Thomas racetrack, including the racino, as secured in its government

contract, i.e., the Franchise Agreement.” Id.
Southland v. GVI, et al.
Civil No. 2018-107
Page 5


         VIGL also argues that the factors supporting bifurcation are absent in this case. Id. at 8.

According to VIGL, traditionally the Third Circuit reserves bifurcation for cases involving

institutional reform, id. (citing Harris, 820 F.2d at 599), or where the injunctive relief sought

would affect a large group of people, id. at 8-9 (citing Brody, 957 F.2d at 1116 and Benjamin v.

Dep’t of Public Welfare of Pa., 701 F.3d 938, 942-43 (3d Cir. 2012)).

         VIGL further contends that bifurcation is inappropriate because, unlike the purported

intervenors in Harris, Brody, and Benjamin, VIGL (1) “developed its own issues” by asserting that

the GVI acted ultra vires and clarifying “the standard for constitutional impairment of contracts as

opposed to mere breach of contract,” (2) asserted a counterclaim against Southland for tortious

interference, (3) entered into a contract—a legally protectable interest—that is “personal” and

would be affected by resolution of the merits issues, and (4) did not rely extensively on the GVI’s

pleadings. [ECF 69] at 9-10. In addition, VIGL distinguishes the instant matter from Harris,

Brody, and Benjamin because it is not an institutional reform case such that VIGL’s interests would

only be affected if the Court implemented “potentially overbroad injunctive relief.” Id. at 10.

Rather, VIGL claims that the Court’s resolution of “the breadth of the exclusivity provision and

the ultra vires issue” will “decide the fate of GVI’s performance of its contract with VIGL.” Id.

         Finally, VIGL maintains that in the absence of intervention in the merits phase, collateral

litigation will arise because of the issues raised in its counterclaim, and because of the possibility

that Southland and the GVI will resolve certain aspects of the case without consideration of

VIGL’s interests. Id. at 11. As a result, VIGL argues that allowing its participation at the merits

stage furthers Third Circuit policies that favor “intervention over subsequent collateral attacks” as

a means of conserving judicial resources, id. at 10 (quotation marks omitted), and that encourage

permissive intervention at the merits stage, id. at 11-12.
Southland v. GVI, et al.
Civil No. 2018-107
Page 6


         Southland, on the other hand, favors limiting VIGL’s participation in this case to the

remedy stage. [ECF 70] at 2. First, Southland argues that VIGL’s interests derive solely from the

equitable relief requested. Id. at 4-6. According to Southland, VIGL “would not be subject to

liability if Southland prevails on its impairment of contract or breach of contract claim,” and “can

contribute nothing to any analysis of the negotiation or execution of the Video Lottery

Agreement.” Id. at 5. Instead, Southland contends, VIGL’s participation at the merits stage would

only delay resolution of the threshold issue of contract interpretation. Id. Lastly, Southland argues

that limiting VIGL’s participation in the litigation to the remedial phase best serves the interests

of judicial efficiency. Id. at 6-7.

B.       Analysis

         In the memorandum opinion and order granting VIGL’s motion to intervene, the

undersigned held that VIGL satisfied the elements both for intervention as of right and for

permissive intervention. [ECF 31] at 4-11. Now, the discrete issue is whether, under Harris and

later cases, VIGL’s interests in the litigation warrant intervention as of right under Rule 24(a) at

both the merits and remedy stages, or just the remedy stage.

         In Harris, the issue was whether the District Attorney of Philadelphia County had a right

to intervene in a class action lawsuit challenging the constitutionality of the conditions in

Philadelphia prisons. 820 F.2d at 593. The District Attorney sought to intervene to both litigate

the prisoners’ claims and to object to the terms of a proposed settlement. Id. at 599. He claimed

that one of the settlement agreement’s provisions—a cap on the prison population—would

impermissibly interfere with his prosecutorial powers. Id.

         The Third Circuit found that intervention was inappropriate at either stage of the case. Id.

at 599-600. First, the court held that because the District Attorney did not play a role in the
Southland v. GVI, et al.
Civil No. 2018-107
Page 7


“administration of the prisons,” he did not have a sufficient interest in the litigation to intervene as

of right at the merits stage. Id. The court further noted that the City of Philadelphia, not the

District Attorney, would be liable if prison conditions were deemed unconstitutional. Id. at 600.

Next, the Third Circuit found that the District Attorney had no right to intervene at the remedy

phase either, because the terms of the consent decree did not prevent him “from performing his

statutory duties.” 5 Id.

         Five years later, in Brody, the Third Circuit addressed the bifurcated approach established

in Harris. 957 F.2d at 1116. In Brody, graduating public high school students challenged school

officials’ “sponsorship of an official baccalaureate service, inclusion of religious benedictions and

invocations at graduation ceremonies, and requirements that students write essays on religious

subjects in English class” under the First Amendment. Id. at 1111. The trial court entered a

temporary restraining order prohibiting prayer at the upcoming commencement proceedings. Id.

at 1112. Thereafter, other students and parents sought to intervene, contending that the relief

sought violated their First Amendment free speech and association rights.                               Id.   Following

graduation, the parties agreed to a consent decree, which prohibited school officials from

“conducting baccalaureate services or including prayer or religious ceremonies in any graduation

ceremony or other official event” at the high school. Id. The trial court entered the consent decree




         5
            The District Attorney argued that he would be hindered in performing his duties as a practical matter if the
proposed settlement, with its cap on prison populations, was approved because those defendants who were released
pretrial might fail to appear or inmates already convicted through his efforts might not have to serve a complete
sentence. 820 F.2d at 601. Although the Third Circuit found these interests too general to warrant intervention, id. at
602, it did note that it was “entirely appropriate” for the district court to permit the District Attorney to participate in
a more limited way with respect to “contribut[ing] to the court’s understanding of the consequences of the settlement
proposed by the parties,” id. at 603.
Southland v. GVI, et al.
Civil No. 2018-107
Page 8


and denied the motion to intervene. Id. at 1112-13. The applicants for intervention appealed.6 Id.

at 1113.

         Citing Harris, the Third Circuit employed a bifurcated inquiry approach, and separately

evaluated appellants’ motion to intervene as of right at the merits and remedy stages. Id. at 1116-

17. As in Harris, the Brody court first observed that the underlying issue was whether certain

policies were unconstitutional. Id. at 1116. Next, the court acknowledged that if such policies

were unconstitutional, then the proposed remedy could have broad-reaching effect. Id. The court

concluded that resolution of the underlying liability issue “would in no way have implicated the

free speech rights of appellants.” Id. Accordingly, in the court’s view, the intervenors did not

have the right to intervene in the merits and prevent school officials from agreeing to settle the

matter. Id. at 1117 (quoting Harris, 820 F.2d at 600) (quotation marks omitted).

         Next, the Third Circuit considered intervention at the remedy stage and reviewed whether

the consent decree as approved “alter[ed] any of the [appellants’] legal rights and responsibilities.”

957 F.2d at 1117. The court ultimately decided that whether the proposed intervenors had a

sufficient interest to intervene and attack the settlement depended on other issues, and it remanded

the case for further factual development. Id. at 1120. The court did noted, however, that the Third

Circuit, “as a matter of judicial economy, favor[ed] intervention over subsequent collateral

attacks.” Id. at 1123.

         In Kleissler, a group of environmentalists sued the U.S. Forest Service, claiming that by

approving two logging projects in the Allegheny National Forest, the Forest Service violated the



         6
           Initially, the Third Circuit denied the appeal for lack of jurisdiction because the appellants had not been
granted permission to intervene. 957 F.2d at 1113. After the district court formally denied the application for
intervention and a second appeal was filed, the Third Circuit held that the appeal was properly before it. Id.
Southland v. GVI, et al.
Civil No. 2018-107
Page 9


National Environmental Policy Act (“NEPA”). 157 F.3d at 967-68. The purported intervenors in

that case were of essentially three types: school districts and municipalities, logging companies

with contracts, and other entities hoping to bid on future contracts. Id. at 968. The district court

permitted intervention by those with existing contracts; it found the other applicants had only

“expectation” interests.7 Id. at 968.

         With respect to intervention, the Third Circuit noted that the purpose of Rule 24 is to “allow

intervention by those who might be practically disadvantaged by the disposition of the action.” Id.

at 970 (citing 7C Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

Procedure: Civil 2d § 1908, at 301 (1986)). After an extensive review of its own precedent and

in particular NEPA cases in other Circuits, the court observed that the standard for determining

whether an interest is sufficiently protectable is “nebulous” in nature and found that an “elastic

approach” to this issue was preferred.8 Id. at 969-70. The Kleissler court emphasized the fact-

specific nature of the analysis:

                  . . . Rule 24 demands flexibility when dealing with the myriad
                  situations in which claims for intervention arise. Nonetheless, the
                  polestar for evaluating a claim for intervention is always whether
                  the proposed intervenor’s interest is direct or remote. Due regard
                  for efficient conduct of the litigation requires that intervenors should
                  have an interest that is specific to them, is capable of definition, and
                  will be directly affected in a substantially concrete fashion by the
                  relief sought. The interest may not be remote or attenuated. The
                  facts assume overwhelming importance in each decision.


         7
           After the district court granted summary judgment for defendants on most of the claims, plaintiffs took an
appeal under Federal Rule of Civil Procedure 54(b), and the appeals court also addressed the intervention issue. 157
F.3d at 969.
         8
           Third Circuit Chief Judge Becker concurred in the judgment, but wrote separately to question the majority’s
“amorphous” approach to the Rule 24(a)(2) analysis. 157 F.3d at 974. Notably, the Third Circuit recently affirmed
the continued use of the flexible and elastic approach, citing Kleissler. See Pennsylvania v. President of the United
States, 888 F.3d 52, 62 (3d Cir. 2018).
Southland v. GVI, et al.
Civil No. 2018-107
Page 10


Id. at 972.

         Ultimately, the Kleissler court rejected the bifurcated approach as “unduly attenuating” the

applicants’ interests and concluded that all of the purported intervenors’ interests were sufficiently

direct to warrant intervention at the merits phase. Id. at 972-73. With respect to the school districts

and municipalities, the court found that because they risked losing monies earmarked for them

from timber harvesting if plaintiffs were successful, their interest was substantial and “directly

related to and threatened by” the litigation. Id. at 973. With respect to the logging companies and

related entities, the court noted that even those that had not received contracts under the challenged

projects had such “longstanding dependence” on contracts with the Forest Service that intervention

was warranted. Id.

         Finally, in Benjamin, a group of mentally disabled individuals living in intermediate care

facilities operated by the state of Pennsylvania alleged, in a class action, that the state violated

federal law by failing to offer them placements in the community. 701 F.3d at 941. Several

residents of the facilities opposed community placement and sought to intervene. Id. Following

the first appeal, the Third Circuit affirmed the district court’s denial of the motion to intervene at

the merits phase, id. at 943, and following the second appeal, it remanded the case to permit

intervention at the remedy stage, id. at 959.

         Prior to the second appeal, the district court approved a proposed settlement agreement and

certified a class that specifically excluded those who opposed community placement. Id. at 942.

It also denied the proposed intervenors motion for intervention although it allowed them to

participate in the fairness hearing. Id. at 946. On review,9 the Third Circuit found that several


         9
           The Third Circuit stated that while it reviews a lower court’s denial of intervention for abuse of discretion,
it “applies a more stringent standard to denials of intervention of right.” Id. at 947.
Southland v. GVI, et al.
Civil No. 2018-107
Page 11


provisions within the settlement agreement could potentially affect appellants’ interests. Id. at

952. The following provisions were of particular concern to the court: (1) the settlement

agreement provided that all residents were subject to a mandatory annual assessment of their

preference, which they could not opt out of and (2) the settlement agreement treated residents who

were unable to express a preference and had nobody to advocate for them in a default manner by

classifying them as being unopposed to community placement. Id. at 952-53. The court concluded

that under these circumstances, the appellants had “a sufficient interest in the remedy stage of the

litigation and that their interest may be affected or impaired as a practical matter by the disposition

of this distinct stage of the litigation.” Id. at 952 (quotation marks omitted). The Benjamin court

cited with approval the three-factor analysis of a proposed intervenors’ interest from Kleissler, and

observed that a bifurcated approach may be appropriate where the proposed intervenors may “not

possess an interest in each and every aspect of the litigation.” 701 F.3d at 951.

         Upon reviewing the relevant authorities and considering the Third Circuit’s

pronouncements regarding its favored policies, the undersigned concludes that VIGL should be

permitted to intervene as of right in all aspects of this litigation. Applying the factors and analysis

articulated in Kleissler and Benjamin, it is apparent that VIGL’s asserted interests are direct and

not attenuated, and that VIGL’s “interest [] is specific to [it], is capable of definition, and will be

directly affected in a substantially concrete fashion by the relief sought.” Kleissler, 157 F.3d 964,

972. In so concluding, the Court is not focusing merely on the “RELIEF REQUESTED” section

on the penultimate page of Southland’s complaint, but rather is also considering the ways VIGL’s

interests could be affected by proceedings at the merits stage.

         Although the District Court noted that “a seminal issue” issue in the case is how Southland

and the GVI defined the term “video lottery terminal” at the time they entered into the Video
Southland v. GVI, et al.
Civil No. 2018-107
Page 12


Lottery Agreement, that is not the only potentially significant issue at the merits stage. Exclusivity

is also an issue. VIGL’s argument that when the GVI agreed to give Southland exclusive rights to

provide VLTs, it acted “ultra vires,” goes to contract formation, is inextricably bound up with the

merits of the underlying dispute, and the original parties are unlikely to address it on their own.

Put another way, if the District Court finds that Southland and the GVI intended to include slot

machines in their definition of VLTs, then the exclusivity provision in the Video Lottery

Agreement will most likely be subject to attack by VIGL, either at the merits phase of this case or

in a later proceeding. Given the Third Circuit’s articulated preference for judicial efficiency and

its aversion to piecemeal litigation, the interpretation of all aspects of the Video Lottery Agreement

should occur in one proceeding, if possible. Thus, that VIGL was not a party to the Video Lottery

Agreement does not mean that it lacks a direct and substantial interest at the merits stage of this

matter. Accordingly, this issue, as well as the allegations in VIGL’s counterclaim should, in the

interests of judicial efficiency and economy, be determined at one time. Further, given the limited

number of interested parties in this case, it is difficult to imagine how the suit could become so

unwieldy that bifurcation would be preferable.

                                       IV.    CONCLUSION

         For the foregoing reasons, the undersigned concludes that, VIGL should be permitted to

intervene at all stages of the case.



Dated: July 12, 2019                               S\___________________________
                                                      RUTH MILLER
                                                      United States Magistrate Judge
